Opinión disidente emitida por el
Juez Asociado Señor Corrada Del Río,
a cual se une el Juez Asociado Señor Her-nández Denton.
La opinión mayoritaria de este Tribunal resuelve que el Art. 4.002(e) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(e) (Supl. 1998)), le da facultad al foro apelativo intermedio para revisar, mediante certiorari, una resolución final del Tribunal de Primera Instancia que autoriza o deniega la adveración y protocolización de un testamento ológrafo. La mayoría concluye que la intención legislativa al aprobar el referido artículo fue dejar sin efecto a Collazo, Ex Parte, y Dávila, Opositora, 45 D.P.R. 609 (1933), donde resolvimos que una resolución a esos efectos es inapelable.
La mayoría también entiende que la aprobación del Art. 4.002(e) de la Ley de la Judicatura de Puerto Rico de 1994, supra, constituyó un mecanismo procesal alterno a la ac-ción ordinaria de impugnación para aquella parte que pueda verse afectada por dicha resolución. Por último, sos-tiene que la protocolización de un testamento ológrafo no es meramente un trámite procesal sino que, en su fondo, goza de esencialidad formal.
Disentimos de la opinión mayoritaria por entender que la resolución en la cual se acuerda o deniega la adveración y la protocolización de un testamento ológrafo no es revisable. Disentimos, además, porque entendemos que la aprobación de la Ley de la Judicatura de Puerto Rico de 1994 no tuvo el propósito de revocar a Collazo, Ex Parte y Dávila, Opositora, supra, ni de crear otro remedio en ley, adicional a la acción ordinaria de impugnación de un testamento.
*584I
A través del recurso instado en el caso de epígrafe se solicita la revocación del dictamen del Tribunal de Circuito de Apelaciones mediante el cual dicho foro resolvió que es revisable mediante certiorari una resolución del tribunal de instancia que ordena la adveración y protocolización de un testamento ológrafo, en virtud del Art. 4.002(e) de la Ley de la Judicatura de Puerto Rico de 1994, supra. Al así dictaminar, el tribunal apelativo dejó sin efecto la advera-ción y orden de protocolización autorizada por el tribunal de instancia y ordenó la celebración de una nueva vista de adveración a la que debían comparecer tres (tres) testigos que conozcan la letra y firma del testador.
No conforme, el peticionario acude ante nos mediante petición de certiorari. Señala que el foro apelativo cometió los errores siguientes:
Erró el Honorable Tribunal de Circuito de Apelaciones al deter-minar que la Ley de la Judicatura de 1994 según enmendada le concede competencia para revisar por vía de certiorari una re-solución final del Tribunal de Primera Instancia acordando la protocolización de un testamento ológrafo.
Erró el Honorable Tribunal de Circuito de Apelaciones al des-cartar las determinaciones de hecho del Tribunal de Instancia y considerar que no se había autenticado debidamente por los testimonios presentados los testamentos ológrafos cuya proto-colización se interesaba.
Erró el Honorable Tribunal de Circuito de Apelaciones al con-siderar un recurso sobre un asunto académico. Alegato del pe-ticionario, pág. 1.
HH I — I
El Art. 616 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2121, define testamento como
[e]l acto por el cual una persona dispone para después de su muerte de todos sus bienes, o de parte de ellos ....
*585En cuanto al testamento ológrafo, el Art. 627 de nuestro Código Civil, 31 L.P.R.A. see. 2143, establece que
[s]e llama ológrafo el testamento cuando el testador lo escribe por sí mismo en la forma y con los requisitos que se determinan en la see. 2161 de este título.(1)
Con respecto a la presentación del testamento, el Art. 640 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2164, establece que
Q]a persona en cuyo poder se halle depositado dicho testamento deberá presentarlo al Tribunal Superior luego que tenga noticia de la muerte del testador; y no verificándolo dentro de los diez días siguientes, será responsable de los daños y perjuicios que se ocasionen por la dilación.
También podrá presentarlo cualquiera que tenga interés en el testamento como heredero, legatario, albacea o en cualquier otro concepto.
Tras la presentación y prueba del fallecimiento del otor-gante, se llevarán a cabo las diligencias relativas a la ad-veración del testamento ológrafo. Sobre dicho asunto, el Art. 641 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 2165, dispone que
[presentado el testamento ológrafo, y acreditado el falleci-miento del testador, el Tribunal Superior procederá a su lectura en audiencia pública y en día y hora señalados al efecto, dentro del segundo día a más tardar, abriéndolo si estuviere en pliego cerrado, rubricándolo los jueces con el notario en todas las ho-jas, y comprobando acto continuo su identidad por medio de tres testigos que conozcan la letra y firma del testador, y decla-ren que no abrigan duda racional de hallarse el testamento escrito y firmado de mano propia del mismo.
*586A falta de testigos idóneos, o si dudan los examinados, y siempre que el Tribunal Superior lo estime conveniente, podrá emplearse con dicho objeto el cotejo pericial de letras.
Justificada la identidad del testamento, el procedi-miento subsiguiente se rige por el Art. 643 del Código Civil, 31 L.P.R.A. see. 2167, que en lo pertinente establece que
[s]i el Tribunal Superior estima justificada la identidad del tes-tamento, acordará que se protocolice, con copia certificada de las diligencias practicadas en los registros del notario que los interesados designen, por el cual se librarán las copias o testi-monios que procedan, que constituirán título bastante para la inscripción, total o parcial, en el registro de la propiedad, de los bienes inmuebles en que consista la herencia. Si no hubiese conformidad entre los interesados, o si el notario designado por éstos estuviere incapacitado por alguna de las causas que se-ñala la Ley Notarial, entonces la corte designará libremente un notario que tenga oficina abierta en su distrito.
Cualquiera que sea la resolución del Tribunal Superior, se llevará a efecto, no obstante oposición, quedando a salvo los derechos de los interesados para ejercitarlos en el juicio que corresponda. (Énfasis suplido.)
En torno a la protocolización de un testamento ológrafo, el Art. 639 de nuestro Código Civil, 31 L.P.R.A. see. 2163, añade que
[e]l testamento ológrafo deberá protocolizarse, presentándolo con este objeto a la sala del Tribunal Superior del último domi-cilio del testador, o a la del lugar en que éste hubiese fallecido, si el fallecimiento hubiere tenido lugar en Puerto Rico, dentro de cinco años contados desde el día del fallecimiento. Sin este requisito, no será válido.
Sobre el particular, Manresa nos comenta que, me-diante la protocolización, el testamento adquiere la cuali-dad de instrumento público y, por ende, será considerado como la verdadera y legítima disposición testamentaria del *587otorgante, hasta tanto no sea declarada nula o ineficaz, parcial o totalmente. (2)
Así mismo añade que:
Pero téngase presente que si bien el Juez habrá de tomar en consideración dichas observaciones para formar su juicio sobre la identidad del testamento, aunque se hagan con el carácter de oposición, y aunque se formule ésta por escrito, tal oposición no puede producir en ningún caso el efecto de hacer contencioso el expediente de jurisdicción voluntaria, ni el de impedir que el Juez dicte la resolución que estime procedente otorgando o ne-gando la protocolización del testamento cerrado. Cualquiera que sea esta resolución, ha de llevarse a efecto, no obstante la oposición, quedando a salvo el derecho de los interesados para ejercitarlo en el juicio que corresponda, como se ordena en el párrafo segundo del artículo 693. Dicho juicio, para impugnar o sostener la identidad y validez del testamento, habrá de ser, por regla general, el ordinario de mayor cuantía.(3) (Enfasis suplido.)
Por su parte, el profesor Vélez Torres manifiesta que:
El procedimiento de adveración y protocolización es uno que no impide que cualquier persona interesada en promover la nulidad o inefectividad del testamento, o de alguna de sus cláu-sulas, lo haga en el correspondiente juicio plenario.
En otras palabras, el hecho de que un tribunal ordene proto-colizar un documento como testamento ológrafo conforme dis-pone el Código no tiene el efecto de afectar posibles derechos de terceros. Estos, si así lo consideran conveniente a sus derechos, pueden reclamar lo que corresponda. Pero tal reclamación no procede en el procedimiento de jurisdicción voluntaria que au-toriza el Código con el fin de convertir en público un documento privado que contiene el testamento ológrafo. El procedimiento de jurisdicción voluntaria no es, pues, apelable; no constituye cosa juzgada; no quita ni da derechos, etc. Si alguien no está conforme con lo que, supuestamente, el testador ordena, tiene un recurso: reclamar judicialmente por la vía ordinaria, en jui-*588ció adversativo, conforme al procedimiento que autorizan las vigentes reglas de enjuiciamiento civil(4)
Así también, el tratadista español Manuel Albaladejo sostiene que
[c]omo se ve, de lo expuesto se deduce que el principal fin perseguido por los anteriores trámites, es el de adverar el tes-tamento, es decir, certificar o dar por cierto que realmente pro-cede DE QUIEN aparentemente lo otorgó (lo que se llama tam-bién comprobar su autenticidad o identidad). Y si se estima testamento verdaderamente procedente de dicha persona, en-tonces se ordena que se incorpore a un protocolo notarial (que se protocolice).
Ahora bien, aunque, en rigor la adveración sea sólo la com-probación de que el escrito es de quien se reputa que lo otorgó, y aunque la ley haya contemplado únicamente la constatación de esa procedencia, parece razonable que (por contradictorio que parezca literalmente) sea facultad del juez desestimar la adveración y no ordenar, consiguientemente, la protocolización, si (aunque quede probado que procede de quien se supone lo otorgó) el documento es evidentemente inválido como testa-mento (por ejemplo carece de fecha)(5) (Énfasis en el original.)
Posteriormente, aclara Albaladejo que aquellos intere-sados que se opongan al auto al afirmar o denegar la pro-tocolización tienen derecho a promover el juicio correspondiente. Sin embargo, excluye la posibilidad de que éstos puedan recurrir en apelación de dicho dictamen, cuando su argumento esté basado en un aspecto sustan-tivo, como lo sería la impugnación por nulidad de testamento. Distinto sería si se tratase de un plantea-miento puramente procesal(6) —como por ejemplo, la omi-sión de citar a cualquier familiar del testador con derecho a presenciar la adveración del testamento— en cuyo caso, las *589partes podrían acudir al tribunal apelativo. A esos fines discute que
[e]l legislador aquí nos está poniendo de relieve el carácter emi-nentemente procesal de estas normas dictadas para el testa-mento ológrafo, diferenciándolas de las contenidas en la Ley de Enjuiciamiento Civil, aplicables al testamento cerrado en cuanto que, por principio, excluye los posibles recursos de repo-sición, apelación y queja contra el auto que afirma o deniega la protocolización; por ello reputa provisionalmente firme el auto de la decisión judicial y si existe oposición por alguno de los interesados no les reserva otro derecho que el de promover el juicio correspondiente, pero no el de interponer contra la dene-gación ningún recurso de carácter ordinario; cuestión íntima-mente relacionada y que surge como una consecuencia de la naturaleza de jurisdicción voluntaria del expediente de proto-colización, en el que no cabe, aunque exista oposición, que se convierta en contencioso; por ello, toda impugnación se trami-tará por medio de un nuevo procedimiento que interpondrán los interesados en la sucesión. Tema distinto será si aquélla se re-fiere a posibles infracciones de procedimiento cometidas en la tramitación del expediente, en cuyo caso sí se aplicará para ella lo dispuesto en la Ley de Enjuiciamiento Civil.(7)
Ahora bien, el Art. 598 del Código de Enjuiciamiento Civil de Puerto Rico, 32 L.P.R.A. see. 2591, dispone lo si-guiente en cuanto a las acciones para determinar la vali-dez de un testamento:
Cuando se impugnare la validez de un testamento, por haberse dejado de cumplir algunas de las formalidades exigidas por la ley o carecer el testador de capacidad para testar, aléguese o no la existencia de otro válido de fecha posterior o anterior, podrá promoverse juicio por cualquier heredero, o por un albacea o legatario designado en el testamento cuya validez se intenta probar, al objeto de averiguar si el finado dejó testamento válido y en tal caso determinar el documento en que se halla consig-nada su última voluntad. (Enfasis suplido.)
Por su parj;e, el inciso (e) del Art. 4.002 de la Ley de la Judicatura de Puerto Rico de 1994, supra, establece lo si-*590guíente en torno a la competencia del Tribunal de Circuito de Apelaciones para revisar resoluciones del Tribunal de Primera Instancia en casos de jurisdicción voluntaria:
Mediante auto de certiorari expedido a su discreción, revisará las resoluciones finales en procedimiento [s] de jurisdicción vo-luntaria, dictadas por el Tribunal de Primera Instancia, inclu-yendo el Tribunal de Distrito durante el proceso de su abolición. En estos casos, el recurso de certiorari se formalizará presen-tando una solicitud a tales efectos dentro de los treinta (30) días siguientes al archivo en autos de copia de la notificación de la resolución. Este término es jurisdiccional.
La presentación de una moción de reconsideración producirá en cuanto al término para solicitar un certiorari bajo este in-ciso, el mismo efecto provisto por las Reglas de Procedimiento Civil para los recursos de apelación. 4 L.P.R.A. sec. 22k(e).
Habida cuenta del carácter no contencioso de los proce-dimientos de jurisdicción voluntaria, la Regla 42.1 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, dispone que:
El tribunal tendrá facultad para conocer de procedimientos de jurisdicción voluntaria, ex parte, que son todos aquellos en que sea necesario, o se solicite, la intervención del juez, sin estar empeñada ni promoverse cuestión alguna entre partes conoci-das y determinadas, siempre que tenga jurisdicción sobre la materia.
En Collazo, Ex Parte y Dávila, Opositora, supra, se sus-citó por primera vez la interrogante de si era o no apelable una resolución del Tribunal de Distrito de Arecibo, la cual ordenaba la protocolización de un testamento ológrafo epistolar. Allí sostuvimos que la resolución de un tribunal de distrito en la cual se acuerda o se deniega la protocoli-zación de un testamento ológrafo no es apelable. Sobre el particular resolvimos que:
Ni las partes han citado ni nosotros hemos podido encontrar decisión alguna de esta Corte que resuelva directamente la cuestión planteada, pero el razonamiento en el caso de Solá v. Solá, 30 D.P.R. 758 [(1922),] parece aplicable para sostener que *591la apelación no existe(8) Collazo, Ex Parte y Dávila, Opositora, supra, pág. 611.
Allí también aclaramos que, aun cuando nuestro orde-namiento no provee para que la protocolización de un tes-tamento ológrafo sea apelable, las personas que pudieran verse afectadas por tal determinación pueden hacer valer sus derechos mediante un juicio ordinario. Así, pues, ex-presamos que:
Así sucede en este caso de la protocolización. Es cierto que la medida tiene gran importancia. Ya hemos visto que por dispo-sición expresa de la ley las copias constituirán título bastante para la inscripción, total o parcial, en el registro de la propie-dad, de los bienes inmuebles en que consista la herencia, pero está limitada también expresamente por la ley al reconoci-miento de la autenticidad inmediatfa] del documento, que-dando a salvo los derechos de las personas a quienes pudiera perjudicar que deberán hacerlos valer en el juicio correspondiente. Collazo, Ex Parte y Dávila, Opositora, supra, pág. 612.
A esos mismos fines citamos a Vázquez v. Vázquez, 34 D.P.R. 241, 246 (1925), donde resolvimos que:
Por otra parte, como la protocolización de un testamento oló-grafo es más bien un acto de jurisdicción voluntaria y la reso-lución que ordenando la protocolización se dicte no produce el efecto de cosa juzgada, el derecho de los herederos forzosos que puedan existir o de las personas que se crean perjudicadas queda a salvo para recurrir al juicio ordinario.(9)
A la luz de los principios esbozados, disentimos de la opinión mayoritaria.
*592HH HH HH
En el presente caso, la recurrida impugnó ante el tribunal apelativo la idoneidad de los testigos que comparecie-ron a la vista de adveración de los testamentos en cuestión. Por ser ello un planteamiento sustantivo, no es revisable.
La mayoría de este Tribunal incide al concluir que, al amparo del Art. 4.002(e) de la Ley de la Judicatura de Puerto Rico de 1994, supra, la adveración y protocolización de un testamento ológrafo es un procedimiento de jurisdic-ción voluntaria revisable mediante certiorari. Además, in-cide al sostener que la aprobación de la citada ley dejó sin efecto lo resuelto en Collazo, Ex Parte y Dávila, Opositora, supra.
Por último, la opinión mayoritaria resuelve errónea-mente que la parte que pueda verse afectada por la reso-lución en la cual se acepta o se deniega la protocolización de un testamento tiene dos (2) remedios, a saber: la acción ordinaria de impugnación de testamentos y el recurso dis-crecional de certiorari, al amparo del Art. 4.002(e) de la Ley de la Judicatura de Puerto Rico de 1994, supra. Dis-crepamos de dicha interpretación. Ciertamente, la advera-ción y orden de protocolización de un testamento ológrafo no es el tipo de procedimiento de jurisdicción voluntaria que admite revisión por un foro apelativo. El remedio dis-ponible a la parte recurrida es el de promover la nulidad o inefectividad de los testamentos en cuestión mediante un juicio ordinario, al amparo del Art. 643 del Código Civil de Puerto Rico, supra.
La conclusión de la mayoría de que la Ley de la Judicatura de Puerto Rico de 1994 dejó sin efecto lo resuelto en Collazo, Ex Parte y Dávila, Opositora, supra, no se justifica. Del Informe Conjunto de las Comisiones de lo Ju-rídico Civil y de Gobierno de la Cámara de Representantes de 24 de octubre de 1995, no surge tal intención legislativa. Se trata de una ley general que no derogó expresamente lo *593dispuesto en el Art. 643 del Código Civil de Puerto Rico, supra, ni lo resuelto en Collazo, Ex Parte y Dávila, Opositora, supra.
Por las razones que anteceden, disentimos de la opinión mayoritaria por entender que el Tribunal de Circuito de Apelaciones actuó sin jurisdicción al expedir el auto y or-denar la celebración de una nueva vista de adveración a la que comparezcan tres (3) testigos que conozcan tanto la letra como la firma del testador. Así, pues, resulta innece-sario entrar a discutir los otros dos (2) señalamientos de error.
Por los fundamentos esbozados, revocaríamos el dicta-men del Tribunal de Circuito de Apelaciones de 31 de agosto de 1998, dejando en vigor, por inapelable, la Reso-lución del Tribunal de Primera Instancia de 3 de abril de 1998, sin perjuicio de los derechos de la recurrida, a hacer-los valer en el juicio que corresponda.

 La citada see. 2161 corresponde al Art. 637 de nuestro Código Civil, y dispone quiénes pueden otorgar un testamento ológrafo. “El testamento ológrafo sólo podrá otorgarse por personas mayores de edad.
“Para que sea válido este testamento, deberá estar escrito todo y firmado por el testador, con expresión del año, mes y día en que se otorgue.
“Si contuviere palabras tachadas, enmendadas o entre renglones, las salvará el testador bajo su firma.” 31 L.P.R.A. see. 2161.


 J.M. Manresa y Navarro, Comentarios al Código Civil español, 7ma ed., Madrid, Ed. Reus, 1972, T. Y, pág. 694.


 íd., págs. 701-702.


 J. Vélez Torres, Curso de Derecho Civil, 2da ed., San Juan, Revista Jurídica de la Universidad Interamericana de Puerto Rico, 1992, T. IV, Vol. III, págs. 68-69.


 M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. V, pág. 230.


 Las normas procesales no tienen vida propia. Su propósito es hacer viable la consecusión del derecho sustantivo de las partes. Núñez González v. Jiménez Miranda, 122 D.P.R. 134, 144 (1988).


 M. Albaladejo, Comentarios al Código Civil y compilaciones forales, Madrid, Ed. Edersa, 1990, T. IX, Vol. 1-A, p&g. 482.


 Huelga indicar que en Solá v. Solá, 30 D.P.R. 758 (1922), dispusimos que contra una resolución que pone término a un expediente de incapacidad, no cabe recurso de apelación, no obstante el derecho de los interesados de presentar de-manda ordinaria.


 Véase, además, Blanch v. Registrador, 59 D.P.R. 730, 736 (1942).